Brown, C. J.
Upon the authority of the former rulings of this Court, we are satisfied the parol evidence should have been allowed to go to the jury, to show that there never was any such person as Isaac O. Holland, orphan, in the district when the draw was given in, but that Isaac O. Holland’s orphan Mary Holland, who, with her husband, is the plaintiff in this case, did live in said district, and did give in, and draw the lot of land in dispute.
*650This presents the case of a latent ambiguity, and parol evidence is admissible, not to prove a mistake in the name of the grantee, but to give effect to the grant, by showing the person intended as the grantee. See Bowen, et al., vs. Slaughter, et al., 24 Ga., 338; Walker vs. Wells, 25 Ga., 141; Brooking vs. Dearmond, 27 Ga., 58; Sykes vs. McRorey, decisions at Atlanta, March Term, 1861, not yet published.
While'there is some apparent conflict in the decisions on. this question, we think those above cited lay down the correct rule, and we follow them.
Judgment reversed.